TERRELL, Justice.
The essential facts in this ease are stated in the companion case, same title, decided this date, Fla., 62 So.2d 405. The companion case had to do with the validation of sewage disposal system bonds serviced by ad valorem taxes, while the instant case has to do with sewer revenue bonds (Series of 1953) serviced by charges for use of the facility.
The first question here challenges the authority of the city to issue sewer revenue bonds (Series of 1953) for the purpose of paying only a part of the cost of the sewage disposal plant, the balance to be paid by the issuance of general obligation bonds of the city. Our view is that said question was answered by what we said in the companion case and does not require further comment here.
It is next contended that issuance of sewer revenue bonds (Series of 1953) in the manner and form provided by Ordinance 4573, without an approving vote of the freeholders, will violate 'Section 6, Article IX of the Constitution, F.S.A.
We have repeatedly held that revenue bonds issued for a public purpose, payable solely from revenues derived from the utilities service, excise taxes, licenses or other sources than ad valorem taxes, do not require an approving vote of the freeholders under Section 6, Article IX of the Constitution. State v. City of Miami, 157 Fla. 726, 27 So.2d 118; State v. City of Daytona Beach, 160 Fla. 204, 34 So.2d 309; State v. City of Winter Park, 160 Fla. 330, 34 So.2d 740.
No 'ad valorem taxes are directly or indirectly pledged to service the proposed sewer revenue bonds, the bond resolution and the face of the bonds so states, consequently Section 6, Article IX of the Constitution has no application to this case. In fact, the questions in this and in the companion case were in the main settled by State v. City of Miami, 157 Fla. 742, 27 So.2d 112 and State v. City of Miami, 157 Fla. 726, 27 So.2d 118.
It is therefore our view that the City of Miami is fully authorized to issue and finance the proposed sewage disposal system by the issuance of general obligation bonds in payment of a part of the cost and the issuance of sewer revenue *408bonds (Series of 1953) in payment of the balance of the cost and that issuance of the latter without an approving vote of the freeholders will not violate Section 6, Article IX of the Constitution.
The decree appealed from is therefore affirmed.
Affirmed.
SEBRING, C. J., and ROBERTS, J., and WALKER, Associate Justice, concur.